NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES E. WHITE,                                 No. 19-15793

                Plaintiff-Appellant,            D.C. No. 1:12-cv-00917-BAM

 v.
                                                MEMORANDUM*
MARK N. PAZIN, Sheriff/Coroner (Sheriff
Administration); et al.,

                Defendants,

and

COUNTY OF MERCED,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                 Barbara McAuliffe, Magistrate Judge, Presiding**

                            Submitted August 5, 2020***

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      James E. White appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging that, while he was a pretrial detainee in the

Merced County jail, the jail’s policy of denying visitation with children under the

age of 12 years old violated the Fourteenth Amendment. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. JL Beverage Co., LLC v. Jim Beam

Brands Co., 828 F.3d 1098, 1104 (9th Cir. 2016). We affirm.

      The district court properly granted summary judgment because White failed

to raise a genuine dispute of material fact as to whether the jail’s policy was not

reasonably related to the legitimate penological interest of the safety of the

children and the jail. See Turner v. Safley, 482 U.S. 78, 89-91 (1987) (stating that

a prison regulation is valid if it is reasonably related to legitimate penological

interests and articulating the factors for determining the reasonableness of the

prison regulation at issue); Pierce v. County of Orange, 526 F.3d 1190, 1209 (9th

Cir. 2008) (applying the Turner factors to pretrial detainees).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      White’s request for sanctions, set forth in the reply brief, is denied.

      AFFIRMED.




                                           2                                     19-15793